 1

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                  SACRAMENTO DIVISION
11
                                                   Case No: 2:17-cr-00209-KJM
12
     UNITED STATES OF AMERICA,
13
                   Plaintiff,                      ORDER RE: DEFENDANT’S NOTICE
14                                                 OF REQUEST AND UNOPPOSED
15   vs.                                           REQUEST FOR PRODUCTION OF
                                                   THE TRANSCRIPT OF AN IN
16   RODNEY FLUCAS,                                CAMERA PROCEEDING AND
                                                   SEALING OF THE TRANSCRIPT
17
                   Defendant.
18                                                 THE HONORABLE JUDGE KIMBERLY J.
                                                   MUELLER
19

20
             The Court has reviewed defendant’s unopposed request for production of
21
     transcript of the sealed hearing. The defense has identified a proceeding that was held in
22
     camera, and reported, but is not publicly available. Defendant’s appellate counsel is
23
     GRANTED leave to file the transcript designation form for the reporting of the
24
     proceeding. The Court Reporter is ORDERED to prepare the following transcript:
25
             June 11, 2018 - In camera hearing on Flucas’ motion for substitution of counsel.
26           (Transcript Trial #1, RT 744-757; Reporter Jennifer Coulthard);
27
     /////
28
 1          The Court Reporter is ORDERED to provide a copy of this transcript ONLY to
 2   defendant’s appellate counsel. Counsel is ORDERED to maintain the transcript under
 3   seal and in accordance with prior protective orders in this matter. Counsel is also
 4   ORDERED to file the necessary voucher for the Court reporter.
 5          IT IS SO ORDERED.
 6
     DATED: February 20, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
